Exhibit 10.01


Execution Version






    







--------------------------------------------------------------------------------



SIXTH AMENDMENT
TO
AMENDED AND RESTATED
5-YEAR REVOLVING CREDIT AGREEMENT
dated as of
September 12, 2019
among


NUSTAR LOGISTICS, L.P.,
NUSTAR ENERGY L.P.,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
and
The Lenders Party Hereto



--------------------------------------------------------------------------------







    







--------------------------------------------------------------------------------






SIXTH AMENDMENT TO AMENDED AND RESTATED
5-YEAR REVOLVING CREDIT AGREEMENT




THIS SIXTH AMENDMENT TO AMENDED AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT
(this “Sixth Amendment”) dated as of September 12, 2019 is among NUSTAR
LOGISTICS, L.P., a Delaware limited partnership (the “Borrower”); NUSTAR ENERGY
L.P., a Delaware limited partnership (the “MLP”); NUSTAR PIPELINE OPERATING
PARTNERSHIP L.P., a Delaware limited partnership (the “Subsidiary Guarantor”
and, together with the Borrower and the MLP, the “Obligors”); JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) for the lenders party
to the Credit Agreement referred to below (collectively, the “Lenders”); and the
undersigned Lenders.
R E C I T A L S
A.    The Borrower, the MLP, the Administrative Agent and the Lenders are
parties to that certain Amended and Restated 5-Year Revolving Credit Agreement
dated as of October 29, 2014 (as amended, modified or supplemented prior to the
date hereof, the “Credit Agreement”), pursuant to which the Lenders have made
certain extensions of credit available to the Borrower.
B.    The Subsidiary Guarantor is a party to that certain Amended and Restated
Subsidiary Guaranty Agreement dated as of October 29, 2014 made by each of the
Guarantors (as defined therein) in favor of the Administrative Agent (the
“Subsidiary Guaranty”).
C.    The Borrower has heretofore requested pursuant to Section 2.19 of the
Credit Agreement that the Maturity Date be extended by one year from October 29,
2020 to October 29, 2021 (the “Maturity Date Extension”).
D.    The Borrower has requested and the Lenders have agreed to amend certain
provisions of the Credit Agreement.
E.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all references to Sections in this Sixth Amendment refer to
Sections of the Credit Agreement.


Section 2.Amendments to Credit Agreement.


2.1    Amendments to Section 1.01. Section 1.01 is hereby amended as follows:


(a)Each of the following definitions is hereby amended and restated in its
entirety to read as follows:
“Agreed Currencies” means (a) Dollars and (b) Euros and GBP, provided that each
such currency is a lawful currency that is readily available, freely
transferable and not restricted, able to be converted into Dollars and available
in the London interbank deposit market.


1

--------------------------------------------------------------------------------





“Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurocurrency Revolving Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurocurrency Spread” or “Commitment Fee Rate”,
as the case may be, based upon the ratings by Moody’s and/or S&P, respectively,
applicable on such date to the Index Debt:
Index Debt Ratings
ABR Spread
Eurocurrency Spread
Commitment
Fee Rate
Tier 1 Greater than BBB or Baa2
0.225%
1.225%
0.200%
Tier 2 BBB or Baa2
0.350%
1.350%
0.250%
Tier 3 BBB- or Baa3
0.600%
1.600%
0.275%
Tier 4 BB+ or Ba1
0.850%
1.850%
0.350%
Tier 5 BB or Ba2
1.100%
2.100%
0.400%
Tier 6 BB- or Ba3 or lower
1.350%
2.350%
0.450%



For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (after having established such a rating and
other than by reason of the circumstances referred to in the last sentence of
this definition), then such rating agency shall be deemed to have established a
rating in Tier 6; (ii) if both Moody’s and S&P have established a rating for the
Index Debt and such ratings established or deemed to have been established by
Moody’s and S&P shall fall within different Tiers, then the Applicable Rate
shall be based on the higher of the two ratings, unless one of the two ratings
is two or more Tiers lower than the other, in which case the Applicable Rate
shall be determined by reference to the Tier next below that of the higher of
the two ratings and (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise. Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.
“Calculation Date” shall mean each of the following: (a) the date on which any
Borrowing Request is submitted hereunder, (b) the date of each Borrowing, (c)
each date of a conversion into or continuation of a Loan pursuant to the terms
of this Agreement, (d) the date on which any Letter of Credit is issued,
amended, renewed or extended (including, for the avoidance of doubt, the date of
any amendment of such Letter of Credit that has the effect of increasing the
face amount thereof), (e) the first Business Day of each calendar month and (f)
any additional date as the Administrative Agent may determine at any time when
an Event of Default exists.


2

--------------------------------------------------------------------------------





“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced from time to time pursuant to Section 2.07 and (b) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 2.17 or Section 10.04. The amount of each Lender’s Commitment as of the
Sixth Amendment Effective Date is set forth on Schedule 2.01, or thereafter in
the Assignment and Assumption or other documentation contemplated hereby
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The aggregate amount of the Lenders’ Commitments as of the Sixth Amendment
Effective Date is $1,200,000,000.
“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in another Agreed Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of Dollars with such
Agreed Currency last provided (either by publication or otherwise provided to
the Administrative Agent) by the applicable Thomson Reuters Corp., Refinitiv, or
any successor thereto (“Reuters”) source on the Business Day (New York City
time) immediately preceding the date of determination or if such service ceases
to be available or ceases to provide a rate of exchange for the purchase of
Dollars with such Agreed Currency, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its reasonable discretion (or
if such service ceases to be available or ceases to provide such rate of
exchange, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its reasonable discretion) and (c) if such amount is denominated in any other
currency, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its reasonable discretion.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time, plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the LC Exposure at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Article 29(a) of the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be in effect at the applicable time) or Rule 3.13 or Rule 3.14 of
the International Standby Practices, International Chamber of Commerce
Publication No. 590 (or such later version thereof as may be in effect at the
applicable time) or similar terms of the Letter of Credit itself, or if
compliant documents have been presented but not yet honored, such Letter of
Credit shall be deemed to be “outstanding” and “undrawn” in the amount so
remaining available to be paid, and the obligations of the Borrower and each
Lender shall remain in full force and effect until the applicable Issuing Bank
and the Lenders shall have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.


3

--------------------------------------------------------------------------------





“Screen Rate” means, with respect to (a) any LIBOR Borrowing in any LIBOR Quoted
Currency and for any applicable Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for such LIBOR Quoted Currency for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion (the “LIBOR Screen Rate”)
as of the Specified Time on the Quotation Day for such Interest Period; and (b)
any EURIBOR Borrowing and for any applicable Interest Period, the euro interbank
offered rate administered by the European Money Markets Institute (or any other
person which takes over the administration of that rate) for the relevant period
displayed (before any correction, recalculation or republication by the
administrator) on page EURIBOR01 of the Thomson Reuters screen (or any
replacement Thomson Reuters page which displays that rate) or on the appropriate
page of such other information service which publishes that rate from time to
time in place of Thomson Reuters as of the Specified Time on the Quotation Day
for such Interest Period, and if such page or service ceases to be available,
the Administrative Agent may specify another page or service displaying the
relevant rate after consultation with the Borrower; provided, that, if a LIBOR
Screen Rate or a EURIBOR Screen Rate, as applicable, shall not be available at
the applicable time for the applicable Interest Period (the “Impacted Interest
Period”), then the Screen Rate for such currency and Interest Period shall be
the Interpolated Rate, subject to Section 2.12; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
(b)The following definitions are hereby added to Section 1.01 in their
appropriate alphabetical order:
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i)     a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“Sixth Amendment” means that certain Sixth Amendment to Amended and Restated
5-Year Revolving Credit Agreement dated as of September 12, 2019 among the
Borrower, the MLP, the Subsidiary Guarantor, the Administrative Agent, and the
Lenders party thereto.
“Sixth Amendment Effective Date” has the meaning given such term in the Sixth
Amendment.
(c)The definition of “Exchange Rate” is hereby deleted.


4

--------------------------------------------------------------------------------





(d)The definition of “Maturity Date” is hereby amended by replacing the
reference to “Section 2.19” with “Section 2.19 or Section 10.20”.


2.2    Amendment to Article I. Article I is hereby amended by adding new
Sections 1.05, 1.06 and 1.07 to read as follows:


Section 1.05    Interest Rates; LIBOR Notification. The interest rate on LIBOR
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.12(b) of this Agreement,
such Section 2.12(b) provides that LIBOR Loans will bear interest at an
alternative rate of interest as more particularly described therein. The
Administrative Agent does not warrant or accept any responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the London interbank offered rate or other rates in
the definition of “LIBO Rate” or with respect to any alternative or successor
rate thereto, or replacement rate thereof, including without limitation, whether
the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the LIBO Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.
Section 1.06    Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the amount of
such Letter of Credit available to be drawn at such time; provided that with
respect to any Letter of Credit that, by its terms provides for one or more
automatic increases in the available amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum amount is
available to be drawn at such time.
Section 1.07    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
2.3    Amendment to Section 2.10(d). Section 2.10(d) is hereby amended by
deleting the phrase “using the Exchange Rate”.




5

--------------------------------------------------------------------------------





2.4    Amendment to Section 2.20. Section 2.20 is hereby amended and restated in
its entirety to read as follows:


Section 2.20    Dollar Equivalent Determinations. Not later than 5:00 p.m. (New
York time) on each date on which the Dollar Equivalent of any amount in Euros or
GBP is required to be determined hereunder (other than pursuant to Section 2.21
or except as otherwise expressly provided for herein), the Administrative Agent
shall determine the Dollar Equivalent of such amount. Without limitation of the
foregoing, the Administrative Agent shall determine the Dollar Equivalent of all
outstanding Borrowings and LC Exposure on (i) each Calculation Date and (ii) any
Extension Effective Date. Promptly after the determination of the Dollar
Equivalent of any amount in Euros or GBP pursuant to this Section 2.20, the
Administrative Agent shall promptly notify the Borrower, the Issuing Banks and
the Lenders of the results thereof. All determinations by the Administrative
Agent of the Dollar Equivalent of any amount shall be deemed to be conclusive
absent manifest error.
2.5    Amendment to Section 2.22. The second-to-last paragraph of Section 2.22
is hereby amended by replacing the phrase “Bankruptcy Event” with the phrase
“Bankruptcy Event or Bail-In Action”.


2.6    Amendment to Section 3.11. Section 3.11 is hereby amended by adding the
following sentence at the end thereof: “As of the Sixth Amendment Effective
Date, to the best knowledge of the Borrower, the information included in the
Beneficial Ownership Certification provided on or prior to the Sixth Amendment
Effective Date to any Lender in connection with this Agreement is true and
correct in all respects.”.


2.7    Amendment to Article III. Article III is hereby amended by adding a new
Section 3.15 at the end thereof to read as follows:


Section 3.15    Plan Assets; Prohibited Transactions. None of the Borrower or
any of its Subsidiaries is an entity deemed to hold “plan assets” (within the
meaning of the Plan Asset Regulations), and neither the execution, delivery nor
performance of the transactions contemplated under this Agreement, including the
making of any Loan and the issuance of any Letter of Credit hereunder, will give
rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.
2.8    Amendment to Section 5.01(f). Section 5.01(f) is hereby amended and
restated in its entirety to read as follows:


(f)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower, the
MLP or any of their subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request,
including information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act and the Beneficial Ownership Regulation.


6

--------------------------------------------------------------------------------





2.9    Amendment to Article X. Article X is hereby amended by adding a new
Section 10.20 and a new Section 10.21 to read as follows:


Section 10.20.    Additional Extending Lenders. At any time from and after the
Sixth Amendment Effective Date, each Lender not identified as an “Extending
Lender” on Schedule 2.01 may agree, in its sole discretion, to extend the
Maturity Date applicable to such Lender to October 29, 2021, in each case with
the consent of the Administrative Agent and the Borrower, pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Borrower (which documentation shall specify the effective date thereof).
Each such Lender which agrees to extend the Maturity Date pursuant to this
Section 10.20 shall be deemed to be a “Consenting Lender” for all purposes of
this Agreement and of the other Loan Documents, and such Lender shall have all
the rights and obligations of a Consenting Lender hereunder and under the other
Loan Documents, in each case as of the effectiveness of such documentation (for
the avoidance of doubt, other than the right to receive the fee paid to
“Extending Lenders” pursuant to Section 5.2 of the Sixth Amendment).
Section 10.21.    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such support
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
2.10    Amendment to Schedules. Schedule 2.01 is hereby amended and restated in
its entirety in the form attached hereto as Schedule 2.01.


Section 3.Extension of Maturity Date. Pursuant to Section 2.19 of the Credit
Agreement, effective as of the Sixth Amendment Effective Date, the Maturity Date
applicable to each Lender identified as an “Extending Lender” on Schedule 2.01
attached to this Sixth Amendment (each of which, for the avoidance of doubt,
constitutes a Consenting Lender pursuant to Section 2.19 of the Credit
Agreement) shall be October 29, 2021.




7

--------------------------------------------------------------------------------





Section 4.Assignment of Certain Commitments. Effective as of the Sixth Amendment
Effective Date immediately after giving effect to the amendments to the Credit
Agreement set forth in Section 2 above, and for an agreed consideration, DNB
Capital LLC (the “Assignor”) hereby irrevocably sells and assigns to each of BMO
Harris Bank N.A., Sumitomo Mitsui Banking Corporation, The Bank of Nova Scotia,
MUFG Bank, Ltd. and Frost Bank (each, an “Assignee”), and each Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions set forth in Annex 1 attached
to Exhibit A of the Credit Agreement (the “Standard Terms and Conditions”)
(which are hereby agreed to and incorporated herein by reference and made a part
of this assignment and assumption as if set forth herein in full, and with the
Assignor and each Assignee making the representations and warranties therein)
and the Credit Agreement, (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified in the grid below opposite the name of such
Assignee of all of such outstanding rights and obligations of the Assignor under
the Credit Agreement (including any Letters of Credit and guarantees included in
the Loan Documents) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to any Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”).
Assignor
Assignee
Aggregate Amount of Commitments for all Lenders
Amount of Commitments Assigned
Percentage Assigned of Commitments for all Lenders
DNB Capital LLC
BMO Harris Bank N.A.
$1,200,000,000.00
$9,600,000.00
0.800000000%
DNB Capital LLC
Sumitomo Mitsui Banking Corporation
$1,200,000,000.00
$9,600,000.00
0.800000000%
DNB Capital LLC
The Bank of Nova Scotia
$1,200,000,000.00
$9,600,000.00
0.800000000%
DNB Capital LLC
MUFG Bank, Ltd.
$1,200,000,000.00
$9,600,000.00
0.800000000%
DNB Capital LLC
Frost Bank
$1,200,000,000.00
$2,857,142.86
0.238095238%



Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this assignment and assumption, without representation or
warranty by the Assignor. Each Issuing Bank hereby consents and agrees to the
assignment set forth in this Section 4. Notwithstanding Section 10.04(b)(ii)(C),
neither the Assignor nor any Assignee shall be required to pay a processing and
recordation fee of $3,500 to the Administrative Agent in connection with this
Section 4. For the avoidance of doubt, and notwithstanding anything to the
contrary set forth herein, Schedule 2.01 attached to this Sixth Amendment sets
forth the Commitment of each Lender after giving effect to the assignment set
forth in this Section 4.


Section 5.    Conditions Precedent. This Sixth Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02) (the “Sixth Amendment Effective
Date”):


5.1    The Administrative Agent shall have received from the Required Lenders
(including the Assignor and each Assignee), the Borrower, the MLP and the
Subsidiary Guarantor, counterparts (in such number as may be requested by the
Administrative Agent) of this Sixth Amendment signed on behalf of such Persons.




8

--------------------------------------------------------------------------------





5.2    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable, if any, in connection with this Sixth Amendment
on or prior to the Sixth Amendment Effective Date, including (i) to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower pursuant to the Credit Agreement and (ii) an
extension fee payable to the Administrative Agent, for the account of each
Lender that has agreed to extend the Maturity Date applicable such Lender
pursuant to Section 3 of this Sixth Amendment, in an amount equal to the product
of 0.125% multiplied by such Lender’s Commitment (as such term is amended by
Section 2.1(a) of this Sixth Amendment and, for the avoidance of doubt, giving
effect to Section 4 of this Sixth Amendment) on the Sixth Amendment Effective
Date.


5.3    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to the Maturity Date Extension
and (ii) certifying that, (A) before and after giving effect to the Maturity
Date Extension, the representations and warranties contained in Article III of
the Credit Agreement made by the Borrower are true and correct on and as of the
Sixth Amendment Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, (B) before and after
giving effect to the Maturity Date Extension, no Default exists or will exist as
of Sixth Amendment Effective Date, and (C) since December 31, 2013, no event,
development or circumstance that has had a Material Adverse Effect has occurred.


5.4    (a) The Administrative Agent and the Lenders shall have received, and be
reasonably satisfied in form and substance with, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
but not restricted to the Patriot Act and (b) to the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, any Lender that has requested, in a written notice to the Borrower
at least 10 days prior to the Sixth Amendment Effective Date, a Beneficial
Ownership Certification in relation to the Borrower shall have received such
Beneficial Ownership Certification at least five days prior to the Sixth
Amendment Effective Date (provided that, upon the execution and delivery by such
Lender of its signature page to this Sixth Amendment, the condition set forth in
this clause (b) shall be deemed to be satisfied).


5.5    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.


The Administrative Agent is hereby authorized and directed to declare this Sixth
Amendment to be effective (and the Sixth Amendment Effective Date shall occur)
when it has received documents confirming or certifying, to the satisfaction of
the Administrative Agent, compliance with the conditions set forth in this
Section 5 or the waiver of such conditions as permitted in Section 10.02, which
must occur prior to 1:00 p.m., New York City time, on October 25, 2019 (and, in
the event such conditions are not so satisfied or waived prior to such time, the
Administrative Agent shall no longer be authorized to declare this Sixth
Amendment to be effective (and the Sixth Amendment Effective Date shall not
occur)). Such declaration shall be final, conclusive and binding upon all
parties to the Credit Agreement for all purposes.
Section 6.    Miscellaneous.


6.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Sixth Amendment, shall remain in full force and effect following the
effectiveness of this Sixth Amendment.




9

--------------------------------------------------------------------------------





6.2    Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby: (a) acknowledges the terms of this Sixth Amendment; (b) ratifies
and affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, after giving effect to the amendments
contained herein; (c) agrees that from and after the Sixth Amendment Effective
Date each reference to the Credit Agreement in the Subsidiary Guaranty and the
other Loan Documents shall be deemed to be a reference to the Credit Agreement,
as amended by this Sixth Amendment; and (d) represents and warrants to the
Lenders that as of the date hereof, after giving effect to the terms of this
Sixth Amendment: (i) all of the representations and warranties contained in each
Loan Document to which it is a party are true and correct, unless such
representations and warranties are stated to relate to a specific earlier date,
in which case, such representations and warranties shall continue to be true and
correct as of such earlier date and (ii) no Default has occurred and is
continuing.


6.3    Loan Document. This Sixth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.


6.4    Counterparts. This Sixth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Sixth Amendment by facsimile or email transmission
shall be effective as delivery of a manually executed counterpart hereof.


6.5    NO ORAL AGREEMENT. THIS SIXTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES.


6.6    GOVERNING LAW. THIS SIXTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


[SIGNATURES BEGIN ON NEXT PAGE]














10

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed as of the date first written above.


NUSTAR LOGISTICS, L.P.
By:
NuStar GP, Inc., its General Partner
 
 
 
 
By:
/s/ Thomas R. Shoaf
 
Name:
Thomas R. Shoaf
 
Title:
Executive Vice President and Chief Financial Officer



NUSTAR ENERGY L.P.
By:
Riverwalk Logistics, L.P. its General Partner
By:
NuStar GP, LLC, its General Partner
 
 
 
 
By:
/s/ Thomas R. Shoaf
 
Name:
Thomas R. Shoaf
 
Title:
Executive Vice President and Chief Financial Officer





NUSTAR PIPELINE OPERATING PARTNERSHIP L.P.
By:
NuStar Pipeline Company, LLC, its General Partner
 
 
 
 
By:
/s/ Thomas R. Shoaf
 
Name:
Thomas R. Shoaf
 
Title:
Executive Vice President and Chief Financial Officer





















SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent
 
 
 
By:
/s/ Travis Watson
Name:
Travis Watson
Title:
Vice President



SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------







MIZUHO BANK, LTD., as a Lender
 
 
 
By:
/s/ EAS
Name:
Edward Sacks
Title:
Authorized Signatory



SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
By:
/s/ Daniel Scherling
Name:
Daniel Scherling
Title:
Assistant Vice President



SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------







SUNTRUST BANK, as a Lender
 
 
 
By:
/s/ Brian Guffin
Name:
Brian Guffin
Title:
Managing Director







SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
 
 
 
By:
/s/ Borden Tennant
Name:
Borden Tennant
Title:
Vice President





SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as a Lender
 
 
 
By:
/s/ Victor F. Cruz
Name:
Victor F. Cruz
Title:
Vice President





SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------





MUFG BANK, LTD., FORMERLY KNOWN AS THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a
Lender
 
 
 
By:
/s/ Todd Vaubel
Name:
Todd Vaubel
Title:
Director



 


SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------







BARCLAYS BANK PLC, as a Lender
 
 
 
By:
/s/ Sydney G. Dennis
Name:
Sydney G. Dennis
Title:
Director



SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------







BBVA USA, as a Lender
 
 
 
By:
/s/ Mark H. Wolf
Name:
Mark H. Wolf
Title:
Senior Vice President





SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------





BMO HARRIS BANK N.A., as a Lender
 
 
 
By:
/s/ Kevin Utsey
Name:
Kevin Utsey
Title:
Managing Director



SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------







DNB CAPITAL LLC, as a Lender
 
 
 
By:
/s/ Kelton Glasscock
Name:
Kelton Glasscock
Title:
Senior Vice President

By:
/s/ James Grubb
Name:
James Grubb
Title:
First Vice President





SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------







ROYAL BANK OF CANADA, as a Lender
 
 
 
By:
/s/ Michael Sharp
Name:
Michael Sharp
Title:
Authorized Signatory



SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------







SUMITOMO MITSUI BANKING CORPORATION, as a Lender
 
 
 
By:
/s/ Michael Maguire
Name:
Michael Maguire
Title:
Executive Director





SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION, as a Lender
 
 
 
By:
/s/ Mark Salierno
Name:
Mark Salierno
Title:
Vice President







SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as a Lender
 
 
 
By:
/s/ Joe Lattanzi
Name:
Joe Lattanzi
Title:
Managing Director







SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
 
By:
/s/ Lincoln LaCour
Name:
Lincoln LaCour
Title:
Vice President





SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------





CITIBANK, N.A., as a Lender
 
 
 
By:
/s/ Michael Zeller
Name:
Michael Zeller
Title:
Vice President





SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------





COMERICA BANK, as a Lender
 
 
 
By:
/s/ L. J. Perenyi
Name:
L. J. Perenyi
Title:
Vice President



SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------







FROST BANK, as a Lender
 
 
 
By:
/s/ Luke Healy
Name:
Luke Healy
Title:
Vice President





SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------







FIRST COMMERCIAL BANK NEW YORK BRANCH, as a Lender
 
 
 
By:
/s/ Terry Y. G. Ju
Name:
Terry Y. G. Ju
Title:
Senior Vice President & General Manager





SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------





THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender
 
 
 
By:
/s/ Peter Kuo
Name:
Peter Kuo
Title:
Authorized Signatory













SIGNATURE PAGE TO SIXTH AMENDMENT TO AMENDED
AND RESTATED 5-YEAR REVOLVING CREDIT AGREEMENT





--------------------------------------------------------------------------------






SCHEDULE 2.01
Commitments
LENDER
COMMITMENT
Extending Lender?
JPMorgan Chase Bank, N.A.
 $71,314,285.71
Yes
Mizuho Bank, Ltd.
 $71,314,285.71
Yes
PNC Bank, National Association
 $71,314,285.71
Yes
SunTrust Bank
 $71,314,285.71
Yes
Wells Fargo Bank, National Association
 $71,314,285.71
Yes
BMO Harris Bank N.A.
$71,314,285.71
Yes
MUFG Bank, Ltd.
  $71,314,285.71
Yes
Sumitomo Mitsui Banking Corporation
 $71,314,285.71
Yes
The Bank of Nova Scotia
$71,314,285.71
Yes
Bank of America, N.A.
 $61,714,285.71
Yes
Barclays Bank PLC
 $61,714,285.71
Yes
BBVA USA
 $61,714,285.71
Yes
Citibank, N.A.
 $61,714,285.71
Yes
Royal Bank of Canada
 $61,714,285.71
Yes
The Toronto-Dominion Bank, New York Branch
 $61,714,285.71
Yes
U.S. Bank National Association
 $61,714,285.71
Yes
Branch Banking and Trust Company
 $34,285,714.29
Yes
Comerica Bank
 $34,285,714.29
Yes
DNB Capital LLC
$20,457,142.86
No
Frost Bank
$20,000,000.00
Yes
First Commercial Bank New York Branch
 $17,142,857.14
Yes
TOTAL:   
$1,200,000,000.00
 





